People v Garcia (2015 NY Slip Op 01387)





People v Garcia


2015 NY Slip Op 01387


Decided on February 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2015

Gonzalez, P.J., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


14219 4661N/11

[*1] The People of the State of New York, Respondent,
vValentin Garcia, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Paul Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered May 3, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the third degree and sentencing him, as a second felony drug offender, to an aggregate term of two to four years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations. The officer's account of the incident was not inherently unbelievable, and defendant's own testimony at the suppression hearing tended to corroborate the officer's testimony in material respects.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 17, 2015
CLERK